Citation Nr: 0939038	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-28 256	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asthma/bronchitis.

2.  Entitlement to service connection for depression/anxiety.

3.  Entitlement to service connection sleep apnea.

4.  Entitlement to service connection for neuralgia/neuritis.

5.  Entitlement to service connection for bilateral plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to November 
1986.  The Veteran had service in the Navy Reserve from 
November 1987 to July 1989 and in the Army National Guard 
from July 1989 to November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefits sought 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In addition to the Veteran's period of active service from 
April 1980 to November 1986, the Veteran had service in the 
Navy Reserve from November 1987 to July 1989 and in the Army 
National Guard from July 1989 to November 2003.  The Veteran 
has reported treatment during some of the periods of reserve 
and national guard service, but it is not apparent whether he 
was on actived duty for training or inactive duty training 
during these periods.

A remand is necessary to verify the dates and type of all of 
the Veteran's active duty service, including any periods of 
active duty service with the Navy Reserve and Army National 
Guard, and to obtain any outstanding service treatment 
records.  

It appears that the Veteran has submitted service treatment 
records for the period of his reserve and national guard 
service, but it is not clear whether all available records 
have been obtained.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

Under the VCAA, the types of evidence that 'indicate' that a 
current disability 'may be associated' with military service 
and could trigger the duty to provide an examination, 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006). The threshold for 
finding a link between current disability and service is low. 
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran essentially contendst that there has been a 
continuity of pertinent symptomatology that began in service.

Sleep Apnea

Active duty service treatment records are negative for any 
complaints, treatment, or diagnosis of sleep apnea.

The Veteran reported his sleep apnea began in August 2002 
(See VA Claim Form 21-526 dated May 2004), while he was in 
the National Guard.

In August 2002, the Veteran was diagnosed with obstructive 
sleep apnea at USA Knollwood Park Hospital Sleep Disorder 
Center.  

There are no additional medical records associated with the 
file since May 2003 that indicate the Veteran is currently 
being treated for sleep apnea.

Asthma/Bronchitis

The Veteran reported in an April 1985 service treatment 
record, that he was hospitalized for asthma as a child.  
Service treatment records further indicate reports by the 
Veteran of asthma attacks, treatment for allergies, to 
include allergy shots, hay fever, and wheezing.  The Veteran 
also had diagnoses of bronchitis while in service.

Depression/Anxiety

The Veteran's separation examination indicated a diagnosis of 
dysthymic disorder in April 1986.  There are no other 
complaints, treatment, or diagnosis of a psychiatric disorder 
in the service treatment records contained in the claims 
file.

In February 1993, the Veteran was diagnosed with depression.  
In June 1997, the Veteran reported stress at work and was 
diagnosed with acute anxiety.  

Neuralgia/Neuritis

In a July 2004 letter, Dr. JWB diagnosed the Veteran with 
neuritis/neuralgia of both feet.

Bilateral Plantar Fasciitis

The Veteran underwent a right plantar fasciectomy on April 
12, 1999.  

A statement of medical examination and duty status record 
indicates on August 22, 2001, the Veteran experienced a 
plantar fasciitis injury while performing a company run, 
which was noted to temporary in nature. This injury was also 
noted to have occurred in the line of duty.

In a July 2004 letter, Dr. JWB diagnosed the Veteran with 
plantar fasciitis of both feet.  Dr. JWB indicated he first 
examined the Veteran in November 2002, during which the 
Veteran complained of pain in his arches when standing and 
numbness in the right foot.

The Veteran has not been afforded VA examination for the 
claimed disabilities as noted above.  Therefore, the medical 
evidence of record is insufficient for the Board to render a 
decision on the issues of entitlement to service connection 
for sleep apnea, depression/anxiety, asthma, bronchitis, 
neuralgia/neuritis, and bilateral plantar fasciitis.  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claims. Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should attempt to 
verify all periods of the Veteran's 
active service, active duty for training 
and inactive duty training. All attempts 
to verify the Veteran's period of active 
serve should be documented.

2.  The RO or AMC should request copies 
of all of the Veteran's service treatment 
records for the periods of Naval Reserve 
Service from November 1987 to July 1989 
and Army National Guard from July 1989 to 
November 2003. All attempts to procure 
such records should be documented.

3.  The Veteran should be afforded VA 
examinations to ascertain the nature and 
etiology of any current sleep apnea, 
asthma/bronchitis, depression/anxiety, 
bilateral plantar fasciitis, and 
neuralgia/neuritis disabilities. The 
examiner should address the relationship, 
if any, between the Veteran bilateral 
plantar fasciitis and his 
neuralgia/neuritis of the feet.

The claims folder must be made available 
to and be reviewed by the examiner. The 
examination report should reflect that 
the claims folder was reviewed.

After examining the Veteran, the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that any 
currently diagnosed sleep apnea, 
asthma/bronchitis, depression/anxiety, 
bilateral plantar fasciitis, and 
neuralgia/neuritis conditions were caused 
or aggravated by service.  The examiner 
should provide a rationale for the 
opinions.

The examiner is advised that the Veteran 
is competent to report injuries and 
observable symptoms, and that his reports 
must be considered in formulating any 
opinions.

4.  If any benefits sought on appeal are 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, 
before the case is returned to the Board, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

